Citation Nr: 1104501	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  03-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for a residual 
scar from removal of a cyst from the left groin.

2.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD) with generalized anxiety 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran's active military service extended from July 1978 to 
June 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a June 2002 rating decision, the RO denied an increased rating 
for a left groin residual scar.  In a May 2006 decision, the RO 
denied service connection for PTSD; and awarded a 10 percent 
disability rating for the service-connected generalized anxiety 
disorder.  The Veteran disagreed with these decisions.

In a May 2010 decision, the RO awarded service connection for 
PTSD and rated this disability with the service-connected 
generalized anxiety disorder.  Therefore, the issue currently on 
appeal has been recharacterized as noted above.  The RO also 
assigned a 30 percent rating from January 27, 2005.  

As these ratings were not full grants of the benefits sought on 
appeal, the issues remain in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since the grant of service connection, a residual scar from a 
removal of a cyst from the left groin has been superficial, 
stable, measured 1 and 1/2 inches at most, caused no limitation 
of function, and has not been objectively tender or painful.

2.  PTSD with generalized anxiety disorder is manifested by 
reduced reliability and productivity and is further productive of 
disturbances in motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
residual scar from a removal of a cyst from the left groin have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes (DCs) 7804, 7805 (2001, 2002, 2008 & 2010).

2.  The criteria for a 50 percent disability rating, but no 
higher, for PTSD with generalized anxiety disorder are met.  38 
U.S.C.A. § 1155, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 4.3, 
4.7, 4.21, 4.126, 4.130, DCs 9411, 9400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held 
that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The RO provided initial VCAA notice to the Veteran regarding his 
claim for an increased rating for the service-connected left 
groin scar by way of October 2003 correspondence sent after the 
initial adjudication of the claim.  VCAA notice was provided to 
the Veteran regarding his claim for an increased rating for 
service-connected psychiatric disability by way of March 2005 
correspondence sent prior to the initial adjudication of that 
claim.  Both letters notified the Veteran of the evidence 
necessary to substantiate his claims, of VA's responsibilities in 
obtaining information to assist him in completing his claims, and 
identified his duties in obtaining information and evidence to 
substantiate his claims.  The RO provided additional VCAA notice 
in March 2006, which included notice of the type of evidence 
necessary to establish disability ratings or effective dates, 
pursuant to the holding in the Dingess decision.  To the extent 
that any of the notice letters were issued after the respective 
rating decisions, the Board notes that the claims were thereafter 
readjudicated by way of supplemental statements of the case, to 
include the most recent one, which was dated in May 2010.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file consist 
of the Veteran's service treatment records and post-service VA 
medical records.  This appeal was remanded in May 2008 for 
additional development.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

In accordance with the remand directives, the Veteran was 
afforded a new VA examination and recent VA treatment records 
were associated with the claims file.  After reviewing the 
examination reports, the Board finds that these VA medical 
examinations were adequate as they were based on physical 
examinations which described the disabilities in sufficient 
detail so the evaluations for such disabilities will be a fully 
informed one.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board finds there has been substantial compliance with its 
remand instructions.  The Veteran has not indicated that his 
disabilities have worsened since the date of the last 
examinations in July 2008 and March 2009, and there is no other 
evidence of such changes.  The mere passage of time does not 
require a new examination.  Palczewski v. Nicholson, 21 Vet. App. 
174 (2007).  The Veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and the 
Board is likewise unaware of such.  In light of the foregoing, 
the Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced 
by the Board's adjudication of the claim.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Residual Scar, Left Groin

Service connection is in effect for a residual scar from the 
removal of a cyst from the left groin area, rated at a 0 percent 
disability rating under DC 7802.  38 C.F.R. § 4.118, DC 7802 
(2002).  The Veteran contends that a compensable disability 
rating is warranted. 

The criteria used to evaluate disabilities involving the skin 
were revised twice during this appeal.  The first revision was 
effective in August 2002, and the second revision was effective 
in October 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision should 
be applied to rate the disability for periods from and after the 
effective date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  However, none of the applicable precedent 
decisions or laws, regulations or General Counsel opinions 
prohibit the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the Veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.118 to the period on or after 
the effective dates of the new regulations.

VA treatment records from 2001 show no complaints or treatment 
for the service-connected left groin residual scar.  During a 
general VA examination in March 2002 a scar was noted in the left 
inguinal region but no specific findings were included.  In a 
March 2003 statement, the Veteran reported that his scar 
manifested with soreness, tenderness and a pulling sensation in 
the groin area.  In a September 2007 written statement received 
on the Veteran's behalf, his representative indicated that the 
pain in the cyst removal area had worsened.   

The Veteran was afforded a VA examination in March 2009.  The 
examiner indicated review of the claims file was accomplished.  
The Veteran denied skin symptoms, and also denied treatment for 
his left groin scar over the past year.  On physical examination, 
a superficial scar measuring 1 1/2 inch by 1/4 inch was noted in the 
left upper groin.  The scar was not painful to palpation.  The 
scar was not deep and there was no adherence to the underlying 
tissue.  Skin texture was normal and there was no inflammation, 
keloid formation, or edema noted.  The diagnosis was 'normal 
skin; no residual caused by removal of a cyst from the left 
groin; superficial surgical scar left groin, residual of left 
hernia and variocele repair.'

Given the clinical findings, the Board finds that a compensable 
rating is not warranted.  In reaching this conclusion, the Board 
has considered both the former and current diagnostic codes 
applicable to rating scars.  

Prior to August 30, 2002, DC 7802 provided that a 10 percent 
evaluation was warranted for second degree burn scars, in an area 
or areas approximating 1 square foot.  38 C.F.R. § 4.118, DC 7802 
(as in effect prior to August 30, 2002).  In this case, none of 
the evidence shows that the Veteran sustained a second degree 
burn let alone one that resulted in a scar approximating 1 square 
foot.  

A 10 percent evaluation was warranted for superficial scars which 
were poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (as in effect prior to August 30, 2002).  None of 
the evidence shows that the scar is poorly nourished with 
repeated ulceration.  Upon VA examination, the skin texture was 
found to be normal.  

A 10 percent evaluation was also appropriate for superficial 
scars which were superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (as in effect prior to 
August 30, 2002).  In statements received in 2003 and 2007, the 
Veteran reported that his scar was tender and sore.  His 
statements are considered to be competent, credible and probative 
in this regard.  However, the medical evidence of record shows 
that the scar was not tender or painful on objective evaluation.  
Accordingly, the Veteran's statements are outweighed by the more 
probative medical evidence which found no pain on palpation.  
Moreover, at the examination in March 2009, the Veteran reported 
that his scar was not painful when it was palpated by the 
examiner.  Thus, a 10 percent evaluation is not warranted under 
this version of DC 7804.  

A scar could also be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002).  The evidence does not show that the scar 
resulted in limitation of function in this case.  

Under DC 7819, benign new growths of the skin were to be rated as 
scars, disfigurement, etc.  Unless otherwise provided, rate codes 
7807 through 7819 as for eczema, depended on the location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  Note: The most repugnant conditions may be 
submitted for central office rating with several unretouched 
photographs.  Total disability ratings may be assigned without 
reference to Central Office in the most severe cases of pemphigus 
and dermatitis exfoliative with constitutional symptoms.  38 
C.F.R. § 4.118, DC 7819 (as in effect prior to August 30, 2002).

Under DC 7806, for eczema, a 0 percent rating was assigned with 
slight, if any, exfoliation, exudation or itching, if on a non-
exposed surface or small area.  A 10 percent rating was warranted 
for eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent was warranted 
for constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent was warranted for ulceration, 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, 
DC 7806 (as in effect prior to August 30, 2002).  In this case, 
there is no indication that the Veteran experienced exfoliation, 
exudation or itching and the scar does not involve an exposed 
surface or an extensive area as it is 1 1/2 inch by 1/4 inch.  There 
is also no evidence of crusting, extensive lesions, 
disfigurement, ulceration, an exceptionally repugnant scar, or 
systemic and nervous manifestations.  In that regard, the VA 
examiner opined that the skin was normal and there were no 
residuals with the exception of a superficial surgical scar of 
the left groin.   

Effective August 30, 2002, DC 7801 provided that scars, other 
than head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating if the area or areas exceed 6 
square inches (39 sq. cm).  A 20 percent rating requires an area 
or areas exceeding 12 square inches (77 sq. cm).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801 (2002).  According to the 2009 VA examiner, this 
scar does not involve underlying tissue and is superficial.  
Thus, DC 7801, which is for deep scars, is not appropriate.  
Moreover, the evidence does not show that there is limited 
motion.  In addition, the 2009 VA examiner reported that the scar 
measures no more than 1 1/2 inches by 1/4 inch.

Diagnostic Code 7802 provided that scars, other than the head, 
face or neck that are superficial and that do not cause limited 
motion warrant a maximum 10 percent evaluation if the area or 
areas are 144 square inches or greater.  38 C.F.R. § 4.118, DC 
7802 (2002).  A higher rating is not warranted under this code as 
the scar is not 144 square inches.  As the 2009 VA examiner 
noted, the scar measures no more than 1 1/2 inches by 1/4 inch.

Diagnostic Code 7803 provided that a superficial, unstable scar 
warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2002).  
The evidence does not show that the scar is unstable.  Instead, 
the skin texture was found to be normal on VA examination.  

Diagnostic Code 7804, provided that a 10 percent disability 
evaluation was warranted for superficial scars, which are painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  
Again the Board finds that while the Veteran's statements are 
considered to be competent, credible and probative, the medical 
evidence of record shows that the scar was not tender or painful 
on objective evaluation.  Accordingly, the Veteran's statements 
in that regard are outweighed by the more probative medical 
evidence which found no pain on palpation.  

Finally, under DC 7805, other scars are to be rated on limitation 
of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).  
Again, the evidence does not show that the scar resulted in 
limitation of function in this case.  

Diagnostic Code 7819 provided that benign skin neoplasms were to 
be rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  38 C.F.R. § 4.118, DC 7819 (2002).

The criteria for rating scars were revised again, effective 
October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) 
(codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The RO has 
applied the criteria in the May 2010 SSOC.  Accordingly, those 
criteria are applicable to the claim.  Under the 2008 revisions, 
DCs 7801 and 7802 were not changed in a manner that is outcome 
determinative in this case.  Diagnostic Code 7803 was removed.  
38 C.F.R. § 4.118, DCs 7801, 7802(2010).  

Diagnostic Code 7804 provides that five or more scars that are 
unstable or painful warrant a 30 percent rating, three or four 
scars that are unstable or painful warrants a 20 percent rating, 
one or two scars that are unstable or painful warrant a 10 
percent rating.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, DC 7804 (2010).  Note (2): If one or more 
scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation under 
this diagnostic code, when applicable.  A compensable rating is 
not warranted under the current version of DC 7804 because there 
is no evidence that this scar is unstable or painful.  Again, the 
2009 VA examiner stated that the skin texture over the scar was 
normal and not painful on palpation.  

Diagnostic Code 7805 provides that any other scars, including 
linear scars are to be rated based on any disabling effect(s).  
38 C.F.R. § 4.118, DC 7805 (2010).  The current version of DC 
7805 is inapplicable as the evidence does not show that his left 
groin scar produces any disabling effect.  Upon VA examination, 
the VA examiner found no residuals other than a superficial 
surgical scar.  

In sum, the Board finds that a compensable rating is not 
warranted under any of the applicable diagnostic codes.  The 
Board has considered the Veteran's statements that a higher 
evaluation is warranted and finds them credible, competent and 
probative.  However, his statements are outweighed by the more 
probative VA examination report which found no pain on palpation 
or other residuals which would warrant a compensable rating.  The 
VA examination report is the most probative evidence as it was 
based on a physical examination and as sufficient information was 
provided so the Board can render an informed determination.  Due 
consideration has been given to Hart v. Mansfield, 21 Vet. App. 
505 (2007).  However, a higher evaluation is not warranted for 
any period of time that is covered by this appeal.  See also 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 
(1990).

PTSD with Generalized Anxiety Disorder

The Veteran seeks a higher rating for his service-connected 
psychiatric disability of PTSD with generalized anxiety disorder.  
This disability is currently rated as 30 percent disabling, 
pursuant to 38 C.F.R. § 4.130, DC 9400, effective from January 
27, 2005.

The criteria for evaluating acquired psychiatric disorders are 
set forth at 38 C.F.R. § 4.130, DCs 9400, 9411.  Diagnostic Codes 
9400 and 9411 provide that a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130, 
DCs 9400, 9411 (2010).

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks, (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.
 
A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2010).  Scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

A GAF score of between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

The Veteran was afforded a VA examination in March 2006.  The 
claims file was not available for review.  The Veteran reported 
that his PTSD symptoms affected his ability to do his household 
chores.  He stated that he just sat on the couch and vegetated.  
He reported memory impairment, especially long term.  He denied 
difficulties in terms of grooming.  He reported social activities 
of bowling, building computers and doing things at school no 
longer interested him.  For enjoyment he went out to dinner with 
his wife and/or a couple of friends.  He reported that he had 
other friends, one that he saw once a week, and others with whom 
the relationship was 'so-so.'  He disliked crowds.  Regarding his 
vocational history, the Veteran reported that he had been at his 
current position for the past 18 months.  His difficulty with his 
current job was that when he had problems with his employers and 
coworkers he ended up screaming and hollering.  He stated that he 
usually did not have a problem going to work and he described his 
current ability to work as 'okay.'  He also denied any current 
psychiatric treatment, but was on Zoloft and Ambien for mental 
health reasons.  The Veteran reported a history of depressed mood 
and anxiety.  He denied currently having panic attacks.  He 
reported some sleep impairment, with nightmares several times a 
week.  He also reported some difficulty with impulse control as 
he was both irritable and short-tempered.

On mental status examination, the Veteran's appearance was clean 
and he was causally attired.  His speech was within normal limits 
and his behavior was not bizarre.  He was cooperative with the 
examiner.  His thought process was alert, lucid, and generally 
relevant to the topic of discussion.  Abstract thinking was 
demonstrated.  His affect was full with appropriate smiling.  
Cognitively, he was fully oriented and he was in contact with 
reality.  His immediate, recent and remote memory skills were 
intact.  He also displayed moderate concentration skills.  He 
reported hypervigilance; panic attacks twice a month, and 
flashbacks one to two times per week.  There was no gross 
impairment in his cognitive function or communication skills.  He 
denied hallucinations.  He also denied suicidal and homicidal 
ideations.  The examiner's diagnoses were generalized anxiety 
disorder; adjustment disorder with depressed mood.  The GAF for 
the generalized anxiety disorder was 62; the GAF for the 
depression was 65.  The examiner noted that the generalized 
anxiety disorder was the primary mental condition.  The Veteran's 
anxious symptoms had a mild to moderate negative impact on his 
occupational function due to his reduced tolerance for 
frustration, difficulties with concentration, reduced motivation, 
and history of conflicts within the work setting.  The Veteran's 
depressive symptoms had a moderate negative impact on his social 
relationships due to the aforementioned factors.

VA treatment records dated from March 2006 to June 2009 shows the 
Veteran continued to report symptoms of anxiety, depression, and 
irritability.  Sleep impairment and nightmares were reported.  
Mental status examinations revealed the Veteran had good hygiene 
and was consistently alert and fully oriented.  His speech was 
relevant and coherent, thought processes and judgment were 
intact, thinking was abstract, and affect ranged from full to 
appropriate.  There was no evidence of hallucinations, delusions, 
homicidal or suicidal ideations.  In an October 2006 treatment 
note it is indicated that the Veteran reported nightmares, 
insomnia, night sweats, sleep autotisms, flashbacks, intrusive 
thoughts, exaggerated startle response, agoraphobia, panic 
attacks, hypervigilance, anger, inability to trust others, 
peripheral hallucinations, paranoia, and isolation.  Treatment 
notes in November 2006 and January 2007 show the Veteran reported 
his symptoms had improved with use of his medications.  He was 
able to disagree with his coworkers without yelling and was able 
to stay calm when his wife became upset.  Diagnoses of PTSD and 
depressive disorder are noted throughout the appeal.  

During a session in January 2007, the Veteran reported he had a 
panic attack over the Christmas holiday, when he was 'hemmed in' 
at his mother-in-law's house with a lot of people.  The Veteran 
also informed his psychologist that he saw continued improvement 
in a number of areas and felt especially pleased because he had 
only lost his temper over a few times in the past 6 weeks.  A 
March 2007 treatment note reflects that the Veteran reported 
having a 'very rough' month.  He had increased flashbacks, night 
terrors, and anger.  He did report that he had taken extra time 
to de-stress and avoid problems where he could.  His stress at 
work had significantly increased with added responsibilities with 
the expectation that he get it all done without any compensation 
such as overtime or a pay raise.  The Veteran did note that he 
had two possible job opportunities that would allow for more 
money, better benefits, and less responsibility.  A GAF score of 
59 was reported in a January 2007 and August 2007 treatment 
notes.  A GAF score of 55 was reported in a February 2008 
treatment note.

In a January 2007 letter, the Veteran's manager wrote that he had 
worked with the Veteran both directly and indirectly over the 
past 2 years.  The manager noted that Veteran's on-the-job 
performance has always been at a level beyond satisfactory; 
however, he had some work difficulties due to his physical 
limitations associated with knee and back conditions.  

The Veteran was afforded a VA examination in July 2008.  His 
claims file was reviewed by the VA examiner.  The examiner noted 
that the Veteran had quit his job working as a manager at a 
Korean company in May 2007 because he found himself to be easily 
irritated with depressed feelings.  However, from May 2007 to the 
present he was employed with a different company as an electronic 
technician working on flight simulators.  The Veteran reported 
that he separated from his wife in January 2008 because they did 
not get along.  With regards to the anxiety disorder, the Veteran 
reported that currently he felt tense and uptight most of the 
time and symptoms of fatigability, poor concentration, 
irritability, and sleep impairment occasionally.  As for his PTSD 
symptoms he still had nightmares, flashbacks, and nervousness on 
a frequent basis, and depression, irritability, and a short 
temper occasionally.  The Veteran reported that he had lost about 
one day per month due to his anxiety and PTSD symptoms.

Mental status examination showed the Veteran's speech was 
coherent and relevant.  Mood was nervous frequently with 
depressed feeling every now and them.  Affect was constricted.  
Thought processes were intact.  He was able to communicate.  He 
denied hallucinations and no suicidal or homicidal ideas were 
elicited.  Orientation and memory were preserved.  Insight and 
judgment were intact.  There was no evidence of inappropriate 
behavior.  The Veteran was able to perform activities of daily 
living.  The AXIS I diagnoses were generalized anxiety disorder, 
moderate to severe and PTSD, moderate to severe.  The GAF for 
both disorders were in the 50 to 55 range and the examiner noted 
that the Veteran was still trying to cope at this time).  The 
examiner also stated that the Veteran has impairment in his 
social and industrial adaptability due to the generalized anxiety 
disorder of a moderate to severe degree.  He also explained that 
some symptoms of generalized anxiety and PTSD overlap and can be 
similar.  The examiner stated that no other psychiatric or mental 
disorder was noted, except for the two conditions indicated.

An August 2008 treatment note shows the Veteran reported 
continued nightmares and night sweats, but that he felt much 
better and was on an 'even keel'.  The Veteran reported that his 
current job did not have much interpersonal contact so he did not 
have much conflict or job stress.  He was managing his PTSD 
symptoms by using relaxation techniques, such as walking away or 
avoiding situations.  He denied any major depressive symptoms.  A 
GAF of 59 was noted.  A December 2008 VA treatment note shows the 
Veteran reported having increased flashbacks of his military 
experience.  He reported that he had significant anger towards 
the judge, attorney, and his ex-wife during his divorce process 
but he managed it.  He reported that he was living with his 
parents and was supporting his son who was in college.  The 
Veteran continued to be employed.  He stated that at times he 
feels anxious, paranoid, and when he was under a lot of stress 
from the divorce process he had more difficulty in terms of 
flashbacks, but he managed it.  On mental status examination, the 
Veteran was cooperative and had good eye contact.  His mood was 
euthymic and his affect was in the full ranges, with appropriate 
use of verbal expression.  The Veteran denied suicidal or 
homicidal ideation.  He was oriented to time, place and person.  
His memory functions were grossly intact and he had a good fund 
of information.  The Veteran denied hallucinations or delusions.  
His thought process was intact and his thinking was abstract.  
His judgment was fair and he had some insight into his problem.  
The diagnoses were PTSD, chronic, non-combat related and 
depressive disorder, NOS.  A GAF of 59 was recorded.

The Board finds that the Veteran's service-connected psychiatric 
disorder warrants a 50 percent rating.  VA medical records and VA 
examiners note the Veteran experiences depression and anxiety.  
At the 2006 examination, the Veteran reported that his disability 
affected his motivation, in that he could not complete chores and 
only wanted to sit on the couch and his former recreational 
activities no longer held any interest for him.  The Veteran has 
also reported depression, anxiety, and that he is easily 
irritated and angered.  The Board finds that these symptoms show 
he has a disturbance in motivation and mood.  

There also is evidence that the Veteran has difficulty in 
establishing and maintaining effective social relationships.  The 
record reflects that the Veteran reported some level of marital 
problems with his wife throughout the appeal, and recently 
separated from her in January 2008.  This is evidence of 
difficulty maintaining effective social relationships.  There 
also is evidence of difficulty maintaining effective work 
relationships.  The Veteran reported that he had to leave his 
former place of employment in May 2007 due to difficulties with 
depression, his coworkers and his inability to handle stress and 
conflict.  VA examiners in March 2006 and July 2008 opined that 
the Veteran's psychiatric symptoms had a moderate impact on his 
ability to function at work.  

Finally, the Board notes that the Veteran's GAF scores were noted 
to be 62 and 65 at the March 2006 VA examination.  Scores in this 
range suggest mild symptoms, with some difficulty in social and 
occupational functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV).  The Board notes, however, that for the majority of the 
appeal (evidenced by VA treatment notes from January 2007 to June 
2009 and the July 2008 VA examination), that the Veteran's GAF 
scores have ranged from 50-59.  As noted, according to the DSM-
IV, scores from 51 to 60 suggest moderate to serious symptoms, 
with moderate to serious impairment in social, occupational, or 
school functioning.  Id.  For the reasons stated above, the Board 
finds that the Veteran's current disability picture more 
approximates occupational and social impairment with reduced 
reliability and productivity, which is characteristic of a 50 
percent disability rating.  As such, the manifestations of the 
Veteran's PTSD with generalized anxiety disorder most nearly 
resembles the criteria for an evaluation of 50 percent because 
the Veteran has been noted to have reduced reliability and 
productivity due to disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, as noted upon VA examinations and evaluations 
throughout the entire appeal period.  Therefore, entitlement to 
an evaluation of 50 percent disabling, and no higher, is granted. 

The Board finds that the manifestations of the Veteran's PTSD 
with generalized anxiety disorder do not more nearly represent 
the criteria for an evaluation of 70 percent or 100 percent.  The 
Board acknowledges that the Veteran's psychiatric disorder has 
manifested with symptoms of panic attacks, flashbacks, 
hypervigilance, depression, anger, irritability, anxiousness, 
nightmares, sleep impairment, constricted affect and nervousness; 
however, none of these symptoms are shown to have affected his 
ability to function independently, appropriately, or effectively.  
In addition, the Veteran has consistently denied any suicidal or 
homicidal ideation and there is no indication from the evidence 
that the Veteran has ever reported that he is in danger of 
hurting himself or others nor have medical providers or examiners 
found that he is in such danger.  There is no evidence of 
obsessional rituals, nor has he been observed to display grossly 
inappropriate behavior.  The Board also notes that while the 
Veteran has reported problems with impulse control due to chronic 
irritability, a short temper, and anger; he has not been shown to 
have had any periods of violence as a result- even during the 
brief periods where he reported an increase in these symptoms.  
In fact, since November 2006, the record reflects that the 
Veteran reported improvement in his ability to control his 
temper, particularly when he was involved in disagreements with 
his (now) ex-wife and ex-coworkers.  A note dated in August 2008, 
reflects that the Veteran reported improvement in his ability to 
control his temper by using relaxation techniques learned in his 
psychiatry sessions.  In addition, in December 2008, the Veteran 
reported that he was able to successfully manage his stress, 
anger, and anxiety throughout his divorce process.  

The Board notes further that the Veteran has consistently been 
noted to be fully oriented to time, place, and person during 
outpatient examinations.  Clinical observers also consistently 
noted adequate personal hygiene and dress during evaluations and 
there is no evidence that the Veteran has difficulties in 
maintaining his hygiene and dress outside the clinical setting.  
Furthermore, at no time during the appeal has his speech been 
described as illogical, obscure, irrelevant or grossly impaired.  
In addition, the VA examiners and clinicians have found no 
disturbances or gross impairment in the Veteran's thought 
processes; rather, he has repeatedly demonstrated coherent, 
lucid, and goal-directed thought processes on objective review.  
There also is no evidence in the record of persistent 
hallucinations or delusions.  While the Veteran reported 
experiencing peripheral hallucinations in October 2006, this was 
the only mention of hallucinations and accordingly they are not 
shown to be persistent.  The Veteran reported general symptom 
improvement over the subsequent months with use of his 
medications and there is no other report of hallucinations, 
peripheral or otherwise, noted in the record.  VA treatment 
records also show the Veteran has not had delusions at any time 
during the appeal period.  Memory loss has been subjectively 
reported, but his memory was noted to be preserved during VA 
examinations in March 2006 and July 2008, and upon outpatient 
treatment.  Moreover, there is no showing that he has memory loss 
for the names of his close relatives, his own occupation or his 
own name.  There is also no evidence of spatial disorientation.  
While the evidence does show he has difficulty in adapting to 
stressful circumstances, particularly in his employment, this 
alone is insufficient to warrant a higher rating.  

The record also does not reflect an inability to establish and 
maintain effective relationships, although the Veteran has had 
some difficulty in this area.  At the March 2006 VA examination, 
the Veteran reported that he enjoyed going out with his friends.  
At the July 2008 VA examination, he noted that he supported his 
son in college and lived with his parents.  A March 2009 
treatment note reveals that the Veteran was socializing, though 
he reported he was still reclusive at times.  He also indicated 
was able to get support from a co-worker throughout his divorce 
process.  This evidence shows he is still able to establish and 
maintain relationships with family, friends, and others.

Finally, the Board notes that throughout the appeal, the majority 
of the Veteran's GAF scores have been in the upper 50's and low 
60's range which tends to show the PTSD with generalized anxiety 
disorder disability is more moderate, than severe in overall 
severity.  While one GAF score was in the 50 to 55 range, and the 
most recent VA examiner found that the severity of the condition 
was moderate to severe, the overall disability picture as 
discussed above shows that the symptoms and the severity thereof 
more nearly approximate the criteria for a 50 percent rating 
throughout the appeal period.   In the Board's opinion, all 
aspects of the psychiatric disability at issue are encompassed in 
the 50 percent schedular rating assigned.  Since the Veteran has 
been diagnosed as having psychiatric conditions in addition to 
the service-connected PTSD and generalized anxiety disorder, and 
the symptoms attributable to other psychiatric conditions have 
not been disassociated from his service-connected disorder, the 
Board has considered all psychiatric symptoms in reaching the 
above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Due consideration has also been given to staged ratings; 
however the evidence does not show that there are distinct 
periods of time where a rating either lower than 50 percent or 
higher than 50 percent is warranted during the period of time 
that is covered by this appeal.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).



Extraschedular Ratings

The Board has considered whether this case should be referred for 
extra-schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extra-
schedular rating involves a three-step inquiry.  First, it must 
be determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations are 
inadequate.  In this regard, the level of severity and 
symptomatology of the claimant's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule.  The assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is, therefore, found 
inadequate, it must be determined whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, if an analysis under the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that such picture 
exhibits such related factors as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's residual scar from a removal of a 
cyst from the left groin and his PTSD with generalized anxiety 
disorder with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's left groin 
residual scar is superficial, stable, small, and does not 
manifest with objective evidence of pain or tenderness.  There 
are no symptoms of the Veteran's residual scar disability that 
are not addressed by the rating schedule.  The primary 
manifestations of the Veteran's PTSD with generalized anxiety 
disorder are depressed mood, anxiety, and disturbances in 
motivation and mood.  There are no aspects of this disability 
that are not addressed by the rating schedule.  As such, the 
Board finds that the rating criteria reasonably describe the 
disability level and symptomatology for these disabilities and, 
therefore, the rating schedule is adequate to evaluate his 
disability picture.

Finally, it is noted that a TDIU is a part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the 
Veteran is employed.  Inasmuch as there is no evidence of 
unemployability, TDIU is not raised by the record.


ORDER

A compensable disability rating for the residual scar from a 
removal of a cyst from the left groin is denied.

A 50 percent disability rating, and no higher, for PTSD with 
generalized anxiety disorder is granted for the entire period of 
time that is covered by this appeal.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


